Case 2:18-md-02836-RBS-DEM Document 271 Filed 05/30/19 Page 1 of 2 PageID# 4425



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION

                                                 )
                                                 )
                                                 )
   IN RE: ZETIA (EZETIMIBE) ANTITRUST            )
   LITIGATION                                    ) MDL No. 18-md-2836
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )

                 UNOPPOSED MOTION TO EXTEND TIME FOR ZYDUS
               PHARMACEUTICALS (USA) INC. TO RESPOND TO DIRECT
                  PURCHASER PLAINTIFFS’ MOTION TO COMPEL

         Zydus Pharmaceuticals (USA) Inc. (“Zydus”) respectfully moves to extend the time for

  Zydus to respond to Direct Purchaser Plaintiffs’ Motion to Compel and End Payor Plaintiffs’ and

  Retailers’ Motion for Joinder and Adoption of Direct Purchaser Plaintiffs’ Motion to Compel to

  June 14, 2019. Locke Lord LLP counsel have confirmed no opposition from all necessary counsel

  for the Direct Purchaser Plaintiffs and End Payor Plaintiffs and Retailers. A proposed order is

  attached hereto as Exhibit A.



     Dated: May 30, 2019                          Zydus Pharmaceuticals (USA) Inc.

                                                  /s/ Donald C. Schultz
                                                  Donald C. Schultz (VA 30531)
                                                  David C. Hartnett (VA 80452)
                                                  CRENSHAW, WARE & MARTIN, PLC
                                                  150 West Main Street, Suite 1500
                                                  Norfolk, VA 23510
                                                  Telephone: (757) 623-3000
                                                  Facsimile: (757) 623-5735
                                                  dschultz@cwm-law.com
                                                  dhartnett@cwm-law.com

                                                  Stephen P. Murphy
                                                  LOCKE LORD LLP
                                                  701 8th Street, N.W.
                                                  Suite 700
                                                  Washington, D.C. 20001
Case 2:18-md-02836-RBS-DEM Document 271 Filed 05/30/19 Page 2 of 2 PageID# 4426



                                             Telephone: (202) 478-7376
                                             steve.murphy@lockelord.com

                                             Attorneys for Zydus


                             CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing UNOPPOSED MOTION TO EXTEND
  TIME FOR ZYDUS PHARMACEUTICALS (USA) INC. TO RESPOND TO DIRECT
  PURCHASER PLAINTIFFS’ MOTION TO COMPEL was served on counsel of record
  electronically via ECF on May 30, 2019.

                                               By: /s/ Donald C. Schultz
                                                    Donald C. Schultz
